FILED
                            NOT FOR PUBLICATION                               MAR 15 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10318

               Plaintiff - Appellee,              D.C. No. 2:08-cr-00255-JCM

  v.
                                                  MEMORANDUM *
LEE MITCHELL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Lee Mitchell appeals from the 84-month sentence imposed following his

guilty-plea conviction for being a felon in possession of a firearm, in violation of

18 U.S.C. § 922(g)(1). We dismiss Mitchell’s appeal.

       Mitchell contends that the district court erred in calculating the Guidelines

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
range by applying the 4-level enhancement under U.S.S.G. §2K2.1(b)(6) for use of

a firearm in connection with another felony offense. We are precluded from

reaching the merits of Mitchell’s claim by a valid appeal waiver. See United States

v. Nunez, 223 F.3d 956, 958-59 (9th Cir. 2000).

      DISMISSED.




                                         2                                   09-10318